Case 1:21-cv-00400-JTN-RSK ECF No. 20, PageID.397 Filed 07/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 CHARLES RITCHARD,

        Plaintiff,
                                                                    Case No. 1:21-cv-400
 v.
                                                                    HON. JANET T. NEFF
 AMY ANDERSON, in her individual and
 official capacity, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       Plaintiff initiated this action against Defendants on May 12, 2021 with the filing of a

Complaint (ECF No. 1). Plaintiff accompanied the Complaint with an ex parte motion for a

temporary restraining order and preliminary injunction (ECF No. 2). On May 13, 2021, the Court

ordered Plaintiff to provide a status report on the hearing scheduled for May 13, 2021 on his

proposed removal from the Oceana County Board of Canvassers, which Plaintiff moved to enjoin

(ECF No. 5). On May 17, 2021, Plaintiff provided a status report informing the Court that he

would update his temporary restraining order request (ECF No. 6). Plaintiff then submitted an

Amended Motion for Declaratory and Injunctive Relief on June 8, 2021 (ECF No. 13). Plaintiff’s

motion requests injunctive relief, that the Court restore him to the position of member and

Chairman of the Oceana County Board of Canvassers, and a declaration that his suspension and

removal were unlawful, unconstitutional, and ultra vires (ECF No. 13 at PageID.255). Defendant

responded to the motion on July 9, 2021 (ECF No. 19).

       Pursuant to Fed. R. Civ. P. 65 and for the reasons stated below, the Court determines that

Plaintiff’s request for preliminary injunctive relief is properly denied. In determining whether to
Case 1:21-cv-00400-JTN-RSK ECF No. 20, PageID.398 Filed 07/15/21 Page 2 of 2




exercise its discretion to grant a request for a preliminary injunction, a district court should

consider: “(1) whether the party moving for the injunction is facing immediate, irreparable harm,

(2) the likelihood that the movant will succeed on the merits, (3) the balance of the equities, and

(4) the public interest.” D.T. v. Sumner Cty. Sch., 942 F.3d 324, 326 (6th Cir. 2019). “[W]hen a

party seeks a preliminary injunction on the basis of a potential constitutional violation, the

likelihood of success on the merits often will be the determinative factor.” Liberty Coins, LLC v.

Goodman, 748 F.3d 682, 689 (6th Cir. 2014) (quotation marks and citations omitted). “If the

plaintiff isn’t facing imminent and irreparable injury, there’s no need to grant relief now as opposed

to at the end of the lawsuit.” D.T., 942 F.3d at 327.

       At this stage, the Court finds that Plaintiff has failed to establish that he is facing an

imminent injury and a substantial likelihood of success on the merits of his federal claims because

Plaintiff was already removed from the Oceana Board of Canvassers and was removed after he

communicated to the County that he would not fulfill his duties in an upcoming election. Because

Plaintiff has not shown that he is facing an imminent injury and a likelihood of success on the

merits of his claims that his constitutional rights will be abridged beyond constitutional limits,

there is no need to grant relief now as opposed to at the end of the lawsuit. D.T., 942 F.3d at 327;

McNeilly v. Land, 684 F.3d 611, 620-21 (6th Cir. 2012). Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Amended Motion for Declaratory and

Injunctive Relief (ECF No. 13) is DENIED.




Dated: July 15, 2021                                           /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge



                                                  2
